ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Vanderhye on 1/26/22.

The application has been amended as follows: 
Claim 14 (Currently Amended by Examiner): A method of treating, substantially preventing, or minimizing the possibility of, human infant occipital plagiocephaly and sudden infant death syndrome, utilizing an upper body garment dimensioned to fit a human infant's upper body and having an open top portion for receipt of the infant's neck, a substantially closed front with right and left sides, a substantially closed rear with right and left sides, a first receptacle on the front of the garment, and a second receptacle on the rear of said garment and operatively associated with the first receptacle, comprising: 
a) providing a bolster in each of the first and second receptacles; 
b) placing the garment on the human infant so that the infant's head extends through the open top portion and the front, rear, and side portions cover the infant's upper body; and 
;
wherein said garment has fasteners along substantially the entire front thereof and substantially parallel to said bolster in the first receptacle.
Claim 16 (Currently Amended by Examiner): A method as recited in claim 14 wherein the garment is a vest or jacket with the fasteners closing an opening in the front thereof, and having arm openings; and wherein b) is practiced by opening the front of the vest or jacket, placing the infant’s arms in the arm openings and the infant’s head in the open top portion, and closing the front of the vest with the fasteners.
Claim 17 (Currently Amended by Examiner): A method as recited in claim 15 wherein the garment is a vest or jacket with the fasteners closing an opening in the front thereof, and having arm openings; and wherein b) is practiced by opening the front of the vest or jacket, placing the infant’s arms in the arm openings and the infant’s head in the open top portion, and closing the front of the vest with the fasteners.
Claim 18 (Currently Amended by Examiner): A vest or jacket dimensioned to fit a human, comprising: 
a garment having an open top for receipt of the human's neck, arm openings, an open front closed by fasteners, a substantially open bottom, a left side, and a right side, and a closed rear; 
first and second receptacles provided on the front and rear of the left side of said garment; 
third and fourth receptacles provided on the front and rear of the right side of said garment; 
first and second rubber or foam cylindrical or prismatic bolsters dimensioned to fit within said first and second receptacles, or said third and fourth receptacles, respectively, such that the bolsters prevent the human from rolling over from her or his side to her or his face or back while sleeping; and wherein 
said receptacles are constructed to allow one of said bolsters to be inserted thereinto and removed therefrom;
and wherein the fasteners are along substantially the entire front of the garment and substantially parallel to said bolster in the first or third receptacle.
Claim 19 (Currently Amended by Examiner): A vest or jacket as recited in claim 18 wherein said arm openings are sleeveless  to form the vest; and wherein said garment is primarily constructed of stretchable mesh fabric.
Claim 25 (Currently Amended by Examiner): A vest or jacket as recited in claim [[24]]18 wherein said first and second bolsters are in combination with said garment in said receptacles, and said bolsters are provided in only one of said first and second receptacles, or said third and fourth receptacles.
Claims 21-24 and 26-29 (Currently Cancelled by Examiner)

Reasons for Allowance
Claims 10, 11, 14-20, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 14, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a method of treating, substantially preventing, or minimizing the possibility of, human infant occipital plagiocephaly and sudden infant death syndrome, utilizing an upper body garment dimensioned to fit a human infant's upper body and having an open top portion for receipt of the infant's neck, a first receptacle on the front of the garment, and a second receptacle on the rear of said garment and operatively associated with the first receptacle, comprising: a) providing a bolster in each of the first and second receptacles; b) placing the garment on the human infant so that the infant's head 
Regarding independent claim 18, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a vest or jacket dimensioned to fit a human, comprising: a garment having an open top for receipt of the human's neck, arm openings, an open front closed by fasteners; first and second receptacles provided on the front and rear of the left side of said garment; third and fourth receptacles provided on the front and rear of the right side of said garment; first and second rubber or foam cylindrical or prismatic bolsters dimensioned to fit within said first and second receptacles, or said third and fourth receptacles, respectively, such that the bolsters prevent the human from rolling over from her or his side to her or his face or back while sleeping; and wherein said receptacles are constructed to allow one of said bolsters to be inserted thereinto and removed therefrom; and wherein the fasteners are along substantially the entire front of the garment and substantially parallel to said bolster in the first or third receptacle, in combination with all other features recited in the claim. Holland US 9,498,006 B2 is the closest prior art of record and discloses a device for maintaining a side sleeping position (col. 1, lines 13-15) utilizing a lower body garment 10 with receptacles 24 on its front and rear, which receive bolsters 18 (figs. 8 and 9) (please see Final Rejection mailed 12/21/2020 for detailed description of Holland). However, it would not have been obvious to one of ordinary skill in the art to have modified Holland’s lower body garment to be one that receives the neck and arms, such as the one taught by Zohlmann, Jr. US 8,015,975 B2, because there would be no particular motivation for such a modification; Holland does not indicate anywhere that its lower body garment would be interchangeable with a garment that receives the neck and arms. Finally, the limitation “wherein the fasteners are along substantially the entire front of the garment and substantially parallel to said bolster in the first or third receptacle” cannot be properly taught by the combination of Holland and Zohlmann, Jr. While Zohlmann, Jr. teaches fasteners 208 being parallel to a bolster 203 on the rear of the garment (figs. 1-5), the bolster in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Polley US 3,485,241 discloses an infant side sleeping garment with a bolster 12 received in a pouch 14 (figs. 1-4)
Blaeske, Jr. Des. 386,585 shows a vest with pockets on the front and back
Sanger US 2011/0162660 A1 discloses an infant garment with pockets 16a/b for receipt of a bolster 26 (fig. 3)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Examiner, Art Unit 3786